Mr. Justice Shepard
delivered the opinion of the Court:
We are of the opinion that the court erred in sustaining the demurrer and discharging the petitioner.
1. Apparently the error was committed under the apprehension that the proceeding culminating in the commitment of the petitioner to the Reform School for Girls was in the nature of a prosecution, conviction, and punishment for crime. Unquestion,-ably, if such were the case, the infant petitioner would be entitled to the protection of all the safeguards of the Constitution to the same extent as an adult. But the Reform School for Girls is not a prison or penitentiary. It is what it purports to be — a school wherein girls of tender years, who may be exposed by conditions of misfortune, or who may perversely expose themselves to immoral surroundings and influences, may be kept under reasonable restraint during their minority, not as a punishment for crime, "but for their moral and physical well being. It is a beneficent public charity made necessary by the conditions of modern life, •especially where population is crowded in narrow limits.
It is true that by certain provisions of the act under consideration, girls under the age of seventeen years may be committed to the same institution, instead of the workhouse or penitentiary, when convicted of ofienses of certain grades. But this fact does not convert the place into one of punishment. It remains a school of reform for girls to which the law, pervaded by a spirit of humanity, also permits certain youthful criminals to be committed for reformation instead of the punishment that might be inflicted, when, in the discretion of the presiding judge, they may appear to be capable of reformation, and of being *49taught to lead lives of decency and usefulness. Milwaukee Industrial School v. Milwaukee County, 40 Wis. 328, 337, 22 Am. Rep. 702; Prescott v. State, 19 Ohio St. 184, 188, 2, Am. Rep. 388; Farnham v. Pierce, 141 Mass. 203, 204, 55 Am. Rep. 452, 6 N. E. 830.
Moreover, it is to be presumed, although the institution occupies one location and is under one management, that care is exercised in its administration in respect of classification and association of the inmates, so as best to subserve the beneficent purpose of its foundation.
Matter of administration, however, cuts no figure in the case as presented, which alone concerns the general character and purpose of the institution as disclosed in the act of Congress under which it is operated.
2. That the conduct of the petitioner just prior to her commitment brought her within the conditions of the fourth class as prescribed in the section of the statute before quoted is quite clear from the sworn statements of her father and others, upon which the president of the board acted, as shown in the return.
Acting, then, within the letter of the law, was it competent for him to commit the petitioner to the reform school during the remainder of her minority, without notice and opportunity given her for a judicial hearing ? We are of the opinion that it was.
The petitioner was a minor between fifteen and seventeen years of age. Her father, as her natural guardian, had the legal right to regulate her conduct, to restrain her liberty within all reasonable bounds, and to direct her training and education. She was not entitled to general freedom of action, but was under his tutelage. He had the legal right to confine her within certain limits, to select her associates, and to commit her to the restraint of an institution for training and education during her minority, without her consent. Her reasonable detention during such period for purposes of education would not be imprisonment, but the lawful restraint implied in the exercise of recognized parental authority. This right of the parent is subordinate to the power of the State, and when exercised unreasonably and cruelly, or when not exercised at all, so that the child may be *50subjected to degrading and immoral influences, may be taken away and transferred to other guardian agencies provided by the State. In this case it appears that the parent was unable to restrain petitioner within proper bounds, and he availed himself of a law enacted to meet such an exigency, by providing a way for the transfer of his right of control to the State. Unable to assert his own legal power of restraint, and apprehensive of the ruin to which his child seemed drifting, he appealed to the State to assume the functions of guardianship and take her into its protection during her years of nonage.
The proceedings had upon this application were but the methods prescribed by law for the permitted transfer of guardianship of the person and for the protection of the State from imposition. The so-called commitment was but the legal warrant for the admission of the petitioner into the institution, and no more an order for imprisonment than are letters of guardianship issued by a probate court, or a decree transferring the possession of an infant made by a tribunal having jurisdiction of its custody in a particular case. The child herself, having no right to control her own action or to select her own course of life, had no legal right to be heard in these proceedings. Hence, the law which does not require her to be brought in person before the committing officer or extend her the privilege of a hearing on her own behalf cannot be said to deprive her of the benefit of due process of law. The rationale of our conclusion is supported by the following cases, which disclose points of analogy: Ex parte Crouse, 4 Whart. 9, 11; Roth, v. House of Refuge, 31 Md. 329, 334; Re Ferrier, 103 Ill. 367, 42 Am. Rep. 10 ; McLean County v. Humphreys, 104 Ill. 378; Prescott v. State, 19 Ohio St. 184, 188, 2 Am. Rep. 388; Ex parte Ah Peen, 51 Cal. 280 ; Reynolds v. Howe, 51 Conn. 472, 477; Whalen v. Olmstead, 61 Conn. 263, 15 L. R. A. 593, 23 Atl. 964; Dumain v. Gwynne, 10 Allen, 270, 275.
3. The fact that the father has undertaken indirectly to revoke the transfer of his right of guardianship, as shown by his written request for petitioner’s release as alleged in her petition, cannot affect the disposition of the case. Whilst many respect*51able authorities hold that such a disposition freely made is irrevocable, we are not called upon to determine the question at this time, because the father is not a party to the record.
4. Nor is it necessary to determine the question whether, under other provisions of the general statutes relating to infants, the right of restraint in this case will terminate upon petitioner’s attainment of the age of eighteen years instead of that of twenty-one years, as provided in the act under consideration, for the reason that she has not yet attained to that age.
If she shall be denied the right to depart from the school when that period shall have been attained there will he nothing to prevent her raising the question in another proceeding to that end.
Nor the reasons given the judgment will be reversed with costs and the cause remanded with direction to overrule the demurrer to the return, dismiss the petition, and return the custody of the petitioner to the Superintendent of the Reform School for Girls. It is so ordered. Reversed.